To compel the levy and assessment of certain school taxes.
The return set forth that respondent was ignorant as to the truth of certain material allegations in the petition, and that therefore he could neither admit nor deny the same. The relator, deeming such return unsatisfactory and evasive, moved for a further return, for the reason that no issue could be based on the return made, as it did not deny the facts averred.
*1354Held, that a party could not be compelledsunder oath to admit or deny what he has no means of knowing with certainty.
An issue was framed and the case was sent down to the circuit for the trial of such issue.
Decided July 8, 1868.